DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 & 11
Cancelled: None 
Added: None 
Therefore Claims 1 – 19 are now pending.

Response to Arguments
Applicant’s arguments filed 02/28/2022, with respect to Claims 1 – 19 have been fully considered and are persuasive.  The applicant have amended the application to overcome the prior art on record. A new search was conducted, however no new prior art was found, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“calculating a number of gate blocks in the processing unit, at least one gate block including a plurality of gate lines, wherein the gate lines in at least one block are non- contiguous; outputting gate line and data line selecting instructions from the processing unit to the controller, 2 ME1 38314844v.1Application No. 17/178,282Docket No.: 135967-01602 Reply to Office Action of November 26, 2021 outputting a gate line signal from the controller to the drivers of the at least one gate block, to simultaneously drive the non-contiguous lines of the at least one gate block, and outputting a data line signal from the controller to at least one data line driver, to drive the data line.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625